R-615



                                       OFB'ICE         OF
                      THE ATTORBEY                       GENERAL
                                     AUSTIN.TEXAS
PRICE  DANIEL
ATTORNEYGENERAL                        August 25, 1947


         Hon. W. E. White, Director            Opinion No. V-355
         Texas Forest Service
         Box 460                               Re:   Effective date of H.B; 459,
         Lufkin, Texas                               50th Leg., and conrtruqtioa
                                                     with respect to repeal of
         Attention:    Hon. J, 0. Burnside           existing statutes.
                       Division of Forest
                       Protection

         Dear Sir:

                    Your request for an opinion upon the above subject mat-
         ter is as follows:

                       “This Service is directly interested in House
                  Bill No. 459 which, according to information we have
                  received, was signed by the Governor on June 18. We
                  would appreciate very much your kindness in giving
                  us certain information as outlined below.

                      “1. When does this law become effective?

                       ‘2. Is the attached typed copy of the bill a cor-
                  rect c,opy of the law?

                      “3. What articles of those listed in the attached
                  Texas Forest Service circular No. 16 are superseded
                  and made null and void by House Bill No. 4593 ”

                    House Bill No. 459, Regular Session of the 50th Legis-
         lature, contained the emergency clause, passed with the necessary
         majority in both houses, was approved by the Governor June 17,
         1947, and filed in the Office of the Secretary ofState on the 18th
         day of June, 1947, at 11:OOo’clock a.m., at which time it became
         effective.  We attach to this opinion a photostatic, correct copy of
         House Bill No. 459.

                     You attach Texas Forest Service Circular No. 16, which
         lists the Texas Forest Fire Laws, and inquire which of these lawr
         are superseded or repealed by House Bill 459. Your circular lists,
         among others, Article 1318, V.P.C., relatins to the unlawful burning
         of buildings, grain and improvements; Article 1321, V.P.C., relating
         to the ~burning of woodland or prairie; Article 1329, V.P.C., relating
                                               -,


Hon. W. E. White, Page 2                            Opinion No. V-355



to the prevention of escape of sparks; Article 2613b-1, V.C.S., re-
lating to entry on private lands; Article 2135, V.C.S., relating to
exemption from jury service of those engaged in forestry protec-
tion; and the Federal Sabotage Act. It is our opinion that none of
these acts are repealed by House Bill 459. The purpose of House
BilI 459 is to provide a comprehensive statute dealing with the
setting of fires as a criminal action, but its provisions do not con-
flict with or repeal all of the offenses listed in the above-mentioned
statutes.

           All of the remaining articles in your circular are either
superseded or specifically repealed by House Bill 459. They are
Articles 1327 and 1328, V.P.C., relating to willful burning of g.rass;
Article 1330, V.P.C., relating to burning forest or cut-over land;
and Article 1388b, ,V.P.C.,  relating to willful burning of woods,
grass, etc.

            This leaves Article 138813, as amended and superseded by
House Bill 459, as a comprehensive criminal law upon the general
subject of set-g    out fires, supplemented by the remaining Articles
1318, 1321; and 1329, V.P.C.

                                SlMlvlARY

              The effective date of House Bill 45,9, 50th Legisla-
         time, is June 18, 1947, 11:00 o”c1ock’a.m.  House Bill 459
         amends and supersedes Article 1388b, ‘V.P.C., as a com-
         prehensive criminal    law upon the subject of burning
         woods, grass, etc., and repeals Articles 1327, 1328, and
         1330, V.P.C.

                                            Yours very truly,




                                              Price Daniel
                                            Attorney General


PD: sl